Per Curiam,
Upon the trial of this case the court reserved the question “ Whether there is any evidence in this case under which the plaintiff is entitled to recover'.” Subsequently the court entered judgment for the defendant non obstante veredicto on the question of law reserved, and thereupon the plaintiff took this appeal. It is objected by the appellee’s counsel that the single assignment of error is defective in that it does not set forth to tide m verbis the reserved question. But apart from this objection, the motion of appellee’s counsel to suppress the appellant’s paper-book and affirm the judgment must prevail, because the paper-book does not contain the evidence given on the trial. This is required by our rules, and is obviously essential to a proper decision of the question raised by the assignment of error. The recital of facts in the opinion filed by the *77trial judge will not take the place of the duly certified evidence, particularly as there is no agreement that it contains all the facts concerning which evidence was given.
The appellee’s motion is allowed, and the judgment is affirmed.